DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are persuasive only in part.
First, the amendments to the specification overcome some of the objections raised in the previous Office action, but leave other issues unaddressed.  The objections are therefore maintained for the unaddressed issues.
In this respect, regarding paragraphs [0021] to [0023], applicant indicates:
“It is submitted with respect to paragraphs [0021-0023] that the ‘scaling’ is a time constant which converts the pitch rate (deg/sec) into an attitude (deg). Thus, it is submitted that the pitch rate command, scaled pitch rate, and scaled pitch angle are all in degrees and can be summed. The scaling factor is given by the following by ‘LFτ, (0.3) is low path filter applied to γ with 0.3 sec time constant.’ [0022]”

This argument is unclear.  What is a “low path filter” that gives a scaling factor?  Even if the low path filter is supposed to be a low-pass filter with a 0.3 sec time constant, such a filter does not/could not apparently transform a pitch rate into an attitude in light of either the specification or the unclear equation provided at paragraph [0022], e.g., because it is apparently (?) multiplied (in the equation) by the flight path angle (correction) γ, not (perhaps?) by the pitch angle θ (or the angle’s rate) or its gain on pitch angle τθ
Applicant indicates (above) that the pitch rate command, etc. “are all in degrees and can be summed”, but paragraph [0036] (or published paragraph [0042]) of the specification provides that an exemplary pitch rate command is “+9 degrees/sec”.  Accordingly, applicant’s arguments may add to the confusion in the record, with the examiner merely noting that pitch rate (in the aviation field) conventionally has units of degrees per second, as is well-known and conventional.
Second, regarding the rejection under 35 U.S.C. 112(a), applicant argues:
“Claims 1 to 20 have been rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement. It is submitted that in light of the pitch angle saturation limit formula s [sic] provided on page 5 [0022] of the application as well as the definitions provided thereafter, that the pitch angle saturation limit is sufficiently described for one skilled in the art. As described previously in this response, the pitch rate command, scaled pitch rate, and scaled pitch angle are all in degrees and therefore can be summed. It is submitted that it light of these explanations and the prior amendments of the specification, that the enablement rejection has been overcome.”

This argument is unclear.  The equation at paragraph [0022] is fully unclear, for reasons detailed previously.  Moreover, the examiner sees no substantive arguments in the passage above, only conclusions, that would appear to controvert the indicated reasoning provided in the previous Office action, e.g., as to the enablement or the description requirement rejections.  Additionally, the new limitations in claim 1 are apparently not supported by the specification under 35 U.S.C. 112(a) which apparently did not generate a pitch regulator in response to the pitch rate command exceeding the pitch angle saturation limit (as detailed previously with respect to original claim 9).  
Third, regarding the rejection under 35 U.S.C. 101, applicant asserts:
“Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to judicial exception.  Claims 1, 9 and 18 have been amended to include:
‘a sensor configured to estimate an aircraft speed” and
a control surface operative to alter an aircraft pitch attitude in response to a pitch regulator’ . . .”

In response, the examiner does not see these amendments in claims 9 and 18.  Moreover, even if he did, these new limitations (e.g., in claim 1) apparently represent data gathering, field of use limitations, and/or insignificant extra-solution activity, which apparently do not (and/or would not) integrate the idea into a practical application or constitute significantly more than the idea itself.  Accordingly, applicant’s arguments are not persuasive in this respect.
Fourth, regarding the rejection under 35 U.S.C. 103, applicant asserts:
“Claims 9-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi et al. ("7J7 manual flight control functions, "AIA A Paper 87-2454, 1987 Guidance, Navigation and Control Conference) in view of Berwick Jr et al. (4,347,572) 
It is submitted that none of the cited references teach or suggest: 
‘a processor operative to receive the position signal, to calculate a pitch rate command in response to the position signal, to calculate a pitch angle saturation limit in response to the aircraft speed, to compare the pitch rate command to the pitch angle saturation limit, to generate the pitch regulator in response to the pitch rate command exceeding the pitch angle saturation limit, and to couple the pitch regulator to the aircraft control surface’ as recited by the currently amended claim 1. 
“The problem addressed by the present disclosure is that currently, if a pilot pulls back on a control stick too hard during takeoff, the aircraft may be put into a stall condition. To address this problem, the system as recited by the currently amended claim [sic, with the thought not apparently being completed]”

The examiner had not previously rejected claim 1 (or its quoted amended language) using these references, so applicant’s arguments are apparently speculatory (or merely conclusory), with the examiner indicating below how he believes respective claims are rendered obvious by the applied references.
Regarding amended claim 9, applicant has not argued why the limitations therein might not be rendered obvious by the applied references, with the examiner therefore repeating the rejections below.
Drawings
The drawings were received on 13 December 2021.  These drawings are accepted by the examiner.
Specification
The disclosure is objected to because of the following informalities in the filed paragraphs:
i. paragraph [0021] is unclear in its entirety (e.g., what is a scaled pitch rate, what is a scaled pitch angle, how can a pitch rate command (presumably in deg/s) be summed with a pitch angle (presumably in deg), what does it mean, “a switch between the direct control and pitch rate command”, what is “the pitch regulator factor”, what does “track [to] the pitch rate command” mean (twice), what is the “scaled control value” (twice), etc.?)
ii. paragraph [0022] (published paragraphs [0022] to [0028]) is unclear in its entirety (e.g., what symbol or symbols in the equation might possibly represent the “pitch angle saturation limit”, what is “adequate margin” and how is θlimit determined, what is a “low path filter” with a time constant of 0.3 sec, what is α1p0 and how is it determined, what is “free air stall angle of attack with 1 deg of margin to aero stall”, what is Kconst, what is the margin between free-air and in ground effect angle of attack, and how is the constant value Kconst somehow dependent on the “between 2 to 3 degrees” value?);
iii. paragraph [0023] (published paragraph [0029]) is unclear in its entirety (e.g., how can you sum an angle with one or two angle rates, what does it mean that saturation is not active, what does "converted to pitch angle target following system with extra pitch angle and pitch rate feedback" mean, etc.?)  Here the examiner notes the last sentence of paragraph [0023] is fully unclear;
iv. in paragraph [0029] (published paragraph [0035]), "apply a regulator, or extra pitch damper” is unclear;
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  i) in amended claim 1, line 4, “a control surface” should apparently read, “an aircraft control surface” to provide sufficient antecedent basis for “the aircraft control surface” recited in lines 11 and 12 of the claim (and is so interpreted by the examiner); and ii) in amended claim 1, the second comma in line 8 and the comma in line 9 are superfluous and apparently grammatically incorrect and should be deleted.    Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “controller” (whose function is to control, and therefore “controller” is apparently a nonce term with no structural significance; MPEP 2181) in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As an initial matter that applies to claims 1, 9, and 18, applicant has not enabled one of ordinary skill in the art to calculate or determine the claimed pitch angle saturation limit.
For example, while applicant provides an equation at paragraph [0022] that is stated to “define[]” the pitch angle saturation limit, it is i) unclear particularly how this equation might in fact define the “pitch angle saturation limit” (e.g., is the “pitch angle saturation limit” defined by product “τθ * θlimit”, is the pitch angle saturation limit defined by the pitch attitude limit “θlimit” alone, or is the pitch angle saturation limit defined in some other way by use of the equation?)
Additionally, it is unclear particularly how the terms of the equation that define the pitch angle saturation limit are or would calculated, arrived at, or obtained by one skilled in the art, and what the terms would be understood to represent in actuality (e.g., how would one skilled in the art determine “τθ” as a design parameter which represents gain on pitch angle, how would one skilled in the art determine what would be “adequate margin” under the condition specified for θlimit, what is a “low path filter”, what is α1p0 and how is it “defined from free air stall angle of attack with 1 deg margin to aero stall”, and how is Kconst determined so as to be somehow “dependent on . . . [an angle of] between 2 to 3 degrees”, whatever that means, from the teachings of the specification?)
Because the (e.g., independent) claims are so broad as to cover any calculation/determination of a/any pitch angle saturation limit, because the nature of the invention (stall prevention for aircraft) is highly complex, because the state of the prior art in calculating pitch angle saturation limits based on gain on pitch angles, low path filters1, α1p0, free air stall angles of attack with 1 deg of margin to aero stall, θlimit, and/or a constant Kconst dependent on an angle of between 2 to 3 degrees, etc. is not well developed, because the level of predictability in the art is low with the level of skill in the art not overcoming or mitigating the unpredictability in the art, because the amount of direction provided by the inventor is minimal and unclear, because of the existence of no working examples, and because all of the experimentation for implementing the claimed invention(s) would be left to the public to perform, the examiner believes that undue experimentation on the part of the public would be required to implement the claimed invention(s).
Moreover, regarding claims 15 and 18, applicant has not enabled one skilled in the art to obtain a rational sum with a particular value that might be used for control by summing three addends having different units (e.g., deg/s for the pitch rate command and scaled pitch rate, and deg for the scaled pitch angle), and to compare that summed value (which in part represented pitch rates, e.g., deg/s) with or determine that it somehow exceeds the pitch angle saturation limit (e.g., a single pitch limit for a given airspeed, that is, apparently a single angle, e.g., deg; e.g., paragraph [0032], published paragraph [0038]).
Because the claims are so broad as to cover any summing of the claimed addends with different units (e.g., using an infinite number of scaling factors and/or unit conversions), because the nature of the invention (stall prevention for aircraft) is highly complex, because the state of the prior art in summing addends with different units for comparisons, etc. with another value is not well developed, because the level of predictability in the art is low with the level of skill in the art not overcoming or mitigating the unpredictability in the art, because the amount of direction provided by the inventor is minimal or non-existent, because of the existence of no working examples, and because all of the experimentation for implementing the claimed invention(s) would be left to the public to perform, the examiner believes that undue experimentation on the part of the public would be required to implement the claimed invention(s).
In further respects, regarding claims 1 and 9, applicant has not enabled one skilled in the art to determine when a “pitch rate command” (presumably in deg/s) was somehow exceeding the pitch angle saturation limit (presumably in deg; e.g., paragraph [0032], published paragraph [0038], etc.), and to “generate a pitch regulator” in response to the exceeding which would then be somehow “coupl[ed]” to an aircraft control surface.  Regarding claims 6, 13, and 20, applicant has not enabled determining the free air stall angle of attack, and from the free air stall angle of attack, the pitch regulator or the pitch angle saturation limit.  Regarding claim 18, applicant has not enabled one skilled in the art to compare a pitch rate command (deg/s) to the pitch angle saturation limit (deg), or to generate the regulator in response to the sum of the pitch rate command (deg/s), a scaled pitch rate (deg/s) and a scaled pitch angle (deg) somehow exceeding the pitch angle saturation limit (deg).
In these further respects, because the claims are so broad as to cover any exceeding, by a pitch rate command or by the sum, of a pitch angle saturation limit, and to cover any generating of a “pitch regulator” and subsequent coupling or control based on the exceeding, and to cover any determining of the pitch regulator or a pitch angle saturation limit in response to/based on the free air stall angle of attack, because the nature of the invention (stall prevention for aircraft) is highly complex, because the state of the prior art in summing addends with different units for comparisons, etc. with other values or of comparing values with different units (e.g., comparing apples and oranges) is not well developed, because the level of predictability in the art is low with the level of skill in the art not overcoming or mitigating the unpredictability in the art, because the amount of direction provided by the inventor is minimal or non-existent, because of the existence of no working examples, and because all of the experimentation for implementing the claimed invention(s) would be left to the public to perform, the examiner believes that undue experimentation on the part of the public would be required to implement the claimed invention(s).
Claims 1 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9, and 18, applicant has not (clearly) described by what algorithm2, or by what steps or procedure3, he calculated or determined the pitch angle saturation limit in the manner(s) claimed.
In this respect, the description at paragraph [0022] of the specification is vague and substantially incomprehensible, and does not describe e.g., by what particular aspect of the equation applicant defined the pitch angle saturation limit (e.g., is it defined by θlimit, by τθ * θlimit, or by something else?), or how applicant determined or used the design parameter τθ, θlimit, α1p0, and Kconst, etc. in order to obtain any pitch angle saturation limit.  Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claims 1, 9, and 18, applicant has not described by what algorithm, or by what steps or procedure he generated the pitch regulator, and coupled the pitch regulator to the aircraft control surface or controlled the control surface in response to the pitch regulator using a configured controller.  Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claims 1, 9, and 18, applicant has not described by what algorithm, or by what steps or procedure, he generated the pitch regulator in response to the pitch rate command alone (deg/s), not part of a sum, exceeding the pitch angle saturation limit (deg), or even compared the pitch rate command (deg/s) to the pitch angle saturation limit (deg).  For example, outside the claim language, no comparison of the pitch rate command (deg/s) to the pitch angle saturation limit (deg) is apparently described. Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claims 15 and 18, applicant has not described by what algorithm, or by what steps or procedure, he scaled the pitch rate (what pitch rate, scaled particularly how?), he scaled the pitch angle (what pitch angle, scaled particularly how?), he calculated or determined the pitch angle saturation limit, he added two pitch rates (e.g., deg/s) to a pitch angle (e.g., deg) in order to obtain a sum, and then compared that sum of pitch rates and a pitch angle to the pitch angle saturation limit (deg).  Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claims 6, 9, 14, 18, and 19, applicant has not (clearly) described by what algorithm, or by what steps or procedure, he determined the pitch angle saturation limit in response to an aircraft speed, an aircraft attitude, an aircraft flight path angle, an aircraft pitch attitude, a stall angle of attack, etc.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claims 6, 13, and 20, applicant has not described by what algorithm, or by what steps or procedure, he determined the pitch angle saturation limit or the pitch regulator in response to the free air stall angle of attack, the flight path angle, etc.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claim 7, applicant has not described by what algorithm, or by what steps or procedure, he caused the pitch regulator to be configured to increase an effective damping of the aircraft control surface.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4 and 5, in claim 9, line 6, and in claim 18, line 9, “a pitch regulator” is indefinite from the teachings of the specification (e.g., what is or is not a “pitch regulator”, how can the pitch regulator be both generated as if it is an electrical signal and also coupled to an aircraft control surface as if it is a mechanical element or represents mechanical action, with the examiner understanding that electrical signals are normally not coupled directly to aircraft control surfaces?)
In claim 1, line 7, in claim 9, line 3, and in claim 18, line 7, “a pitch angle saturation limit” is indefinite from the teachings of the specification (e.g., saturation limit defined particularly how, i.e., with reasonable certainty4, saturation of what, etc.?)  In this respect, the equation at filed paragraph [0022] of the specification is fully indefinite, and it is not even clear what aspect of the equation might possibly define or be used to define the pitch angle saturation limit.
In claim 1, lines 7 and 8, and in claim 9, lines 3 and 4, it is unclear from the teachings of the specification how the pitch angle saturation limit might be calculated or determined “in response to the aircraft speed . . .”.
In claim 1, lines 9 to 11, and in claim 9, lines 6 and 7, “generat[ing] a pitch regulator in response to the pitch rate command exceeding the pitch angle saturation limit” is indefinite from the teachings of the specification because the specification apparently (clearly) describes no such one-on-one comparison of a pitch rate command (deg/s) to the limit (deg), but rather compares the pitch rate saturation limit with the “sum” of the pitch rate command, the scaled pitch rate, and the scaled pitch angle.
In claim 1, line 10, in claim 9, line 6, in claim 15, line 3, in claim 16, line 3, and in claim 18, line 10, “exceed[]” is indefinite from the teachings of the specification because the quantities compared apparently have differing units (e.g., deg/s and deg), and so it is not certain how it could be said that one quantity exceeds or might exceed another.  [For example, do 15 grapes exceed 3 oranges?  Do they exceed 3 mandarins?  Do they exceed 15 kumquats?]  In this respect, even if some sort of scaling factor with dimensions of “s” or “1/s” was employed with certain ones of the quantities for making the unit dimensionally consistent, then this would apparently render “exceed[]” in the claim context meaningless, because the exceeding would be wholly depending on the particular [undisclosed] scaling factor (e.g., and its magnitude) that was chosen to be used.
In claim 1, lines 11ff, and in claim 9, line 8, “coupl[e] the pitch regulator to the aircraft control surface” is indefinite from the teachings of the specification (e.g., particularly how is a “pitch regulator” which appears to be an electrical signal because it is “generat[ed]”, coupled to a control surface which is mechanical?)
In claim 6, line 2, in claim 19, line 2, “an aircraft flight path angle” is indefinite (e.g., which aircraft flight path angle when5, obtained and/or calculated particularly how, for which path?) 
In claim 6, line 3, in claim 13, line 2, and in claim 20, line 2, “a free air stall angle of attack”6 is indefinite from the teachings of the specification (e.g., how and under what definite conditions is this angle determined or calculated for use in the claim?)
In claim 7, lines 1 and 2, “is determined in response to a free air stall angle of attack and a flight path angle” is indefinite from the teachings of the specification because i) it is possibly the pitch angle saturation limit” and not the “pitch regulator” that is determined by the equation in paragraph [0022], and ii) it is unclear how the free air stall angle of attack is calculated, from the teachings of the specification, and how it is utilized to determine (if it is) the pitch angle saturation limit.
In claim 8, lines 1 and 8, “the pitch regulator is applied to the pitch rate command” is indefinite from the teachings of the specification (e.g., in FIG. 2, the pitch regulator 240 is apparently applied to the processor 220, not to any command).
In claim 9, lines 3 and 4, “in response to . . . flight path angle” is indefinite (e.g., which flight path angle when, obtained and/or calculated particularly how?) since no “flight path angle” or even a flight path is received, defined, provided for, etc. in/by the claim.
In claim 13, lines 1 and 2, and in claim 20, lines 1 and 2, “the pitch regulator is determined in response to a free air stall angle of attack and a flight path angle” is indefinite from the teachings of the specification, since the specification clearly describes no such determination of the flight regulator in this way.
In claim 13, line 2, and in claim 20, line 2, “a flight path angle” is indefinite (e.g., which flight path angle when, obtained or calculated particularly how, for which path?)
In claim 15, lines 1ff, “the pitch regulator is further determined” is indefinite in the claim context, because no “determin[ation]” of the pitch regulator is described e.g., in claim 9.
In claim 15, lines 2ff, and in claim 18, lines 9ff, “a sum of the pitch rate command, a scaled pitch rate, and a scaled pitch angle” is fully indefinite from the teachings of the specification (e.g., how can quantities with different units be summed, which pitch rate is scaled and particularly how is it scaled, which pitch angle is scaled and particularly how is it scaled, etc.?)
In claim 16, lines 1 and 2, “the pitch angle command” apparently has no proper antecedent basis and is unclear.
In claim 16, lines 2ff, “the pitch angle saturation limit exceeding the pitch rate command” is indefinite from the teachings of the specification because the specification apparently (clearly) describes no such one-on-one comparison of the limit (deg) to the pitch rate (deg/s), but rather compares the pitch rate saturation limit with the “sum” of the pitch rate command, the scaled pitch rate, and the scaled pitch angle.
In claim 18, line 8, “compare the pitch rate command to the pitch angle saturation limit” is indefinite from the 
Claim limitation “controller” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes this controller as e.g., an “elevator controller, aircraft control surface controller, or the like”. However, no structure/algorithm is provided for this controller, making it impossible for the examiner to determine equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 20, while (each) apparently indefinitely reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of determining when a pitch rate command exceeds the determined pitch angle saturation limit, or determining when a sum of a pitch rate command, a scaled pitch rate, and a scaled pitch angle exceeds a determined pitch angle saturation limit, e.g., by generating/receiving the position signal, estimating an aircraft speed, calculating a pitch rate command in response to the position signal, calculating a pitch angle saturation limit, comparing either the pitch rate command or a sum of the pitch rate command, a scaled pitch rate, and a scaled pitch angle to the pitch angle saturation limit, in order to generate a pitch regulator in response to the command or sum exceeding the pitch angle saturation limit, and coupling the pitch regulator to an aircraft control surface; wherein the pitch angle saturation limit is determined in response to an aircraft attitude, an aircraft flight path angle and a free air stall angle of attack; wherein the pitch regulator is determined in response to a free air stall angle of attack and a flight path angle; wherein the pitch regulator is applied to the pitch rate command in response to the aircraft exceeding a predetermined speed and an aircraft flap being in a takeoff condition; and by a method including: receiving an aircraft speed from an aircraft speed sensor; determining a pitch angle saturation limit in response to the aircraft speed and flight path angle; receiving a pitch rate command; generating a pitch regulator in response to the pitch rate command exceeding the pitch angle saturation limit; and coupling the pitch regulator to an aircraft control surface for an intended purpose to alter an aircraft pitch attitude in response to the pitch regulator; wherein the pitch regulator is further generated in response to a takeoff condition indicator indicating that the aircraft is in a takeoff configuration; wherein the pitch regulator is determined in response to a free air stall angle of attack and a flight path angle; wherein the pitch angle saturation limit is further determined in response to an aircraft pitch attitude; wherein the pitch regulator is further determined in response to a sum of the pitch rate command, a scaled pitch rate, and a scaled pitch angle exceeding the pitch angle saturation limit; coupling the pitch angle command to the aircraft control surface in response to the pitch angle saturation limit exceeding the pitch rate command; wherein the pitch regulator is generated in response to the aircraft speed exceeding seventy-five knots calibrated air speed; and by receiving control movements for attitude adjustment in the aircraft and to generate a pitch rate command in response to the control movements for attitude adjustment;  determining an airspeed of the aircraft; receiving the airspeed of the aircraft and the pitch rate command, to calculate a pitch angle saturation limit in response to the airspeed of the aircraft, to compare the pitch rate command to the pitch angle saturation limit, to generate a pitch regulator in response to a sum of the pitch rate command, a scaled pitch rate, and a scaled pitch angle exceeding the pitch angle saturation limit; wherein the pitch angle saturation limit is determined in response to the aircraft speed, an aircraft flight path angle and a stall angle of attack; and wherein the wherein the pitch regulator is determined in response to a free air stall angle of attack and a flight path angle.  
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the determining the sum and/or determining the exceeding are mathematical calculations and relationships that could be practically performed as a mental process in the human mind (e.g., by performing simple determinations, summations, and/or comparisons)
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (e.g., receive control movements, couple the pitch regulator signal to an aircraft control surface, or an undescribed “controller” that is configured to control the aircraft control surface for the purpose of controlling an aircraft pitch in response to the pitch regulator signal), is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., an input, an aircraft control column or side stick as an input device, an aircraft control system such as including generic computer components, a controller, a flight control surface such as an elevator to which an electrical signal7 is indefinitely coupled in the claims but which is not operated in any particular way, an aircraft control handle, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry (e.g., an aircraft speed sensor, an aircraft control handle, a flight control surface to which a signal is to be indefinitely applied, etc.), and moreover, the generically recited computer elements (e.g., a processor, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., indefinitely coupling the pitch regulator signal to an aircraft control surface, or providing a structure-less controller that somehow “control[s] an aircraft control surface to control or alter an aircraft pitch” or providing an aircraft with an aircraft control handle) is not enough to transform the abstract idea into a patent-eligible invention (Flook[8]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi et al. (“7J7 manual flight control functions”, AIA A Paper 87-2454, 1987 Guidance, Navigation and Control Conference (MGNC87), 17 August 1987 - 19 August 1987, Monterey, CA, U.S.A., pages 905 to 913; cited previously) in view of Berwick, Jr. et al. (4,347,572).
Sankrithi et al. (AIA A, 1987) reveals:
per claim 1, a flight control system [e.g., FIGS. 5 and 6] comprising: 
an input [e.g., the sidestick or minicolumn in FIG. 1] configured to generate a position signal [e.g., the pitch controller position e.g., of FIGS. 5 and 6] in response to a pilot input; 
a sensor [e.g., obviously as part of “sensors” that provide “air data” in FIG. 1] configured to estimate an aircraft speed [e.g., “AIRSPEED” in FIG. 6]; 
a control surface [e.g., the elevator, as shown in FIGS. 5 and 6] operative to alter an aircraft pitch attitude [e.g., through the elevator command in FIG. 6, as is well-known and conventional] in response to a pitch regulator [e.g., in FIG. 6, when the output of the flightpath angle rate controller exceeds the output from either the summed output emanating from  the overspeed limit function or the load factor limit function, and the elevator command is selected as the most restrictive, and then PI and inner loop controlled]; and 
a processor [e.g., obviously in the primary flight computers (PFC) of FIG. 1] operative to receive the position signal, to calculate a pitch rate command in response to the position signal [e.g., the output of the flightpath angle rate controller, in FIG. 6], to calculate a pitch angle saturation limit in response to the aircraft speed [e.g., the output from either the summed output emanating from the overspeed limit function or the load factor limit function, in FIG. 6], to compare the pitch rate command, to the pitch angle saturation limit, to generate the pitch regulator in response to the pitch rate command exceeding the pitch angle saturation limit [e.g., in FIG. 6, when the output of the flightpath angle rate controller exceeds the output from either the summed output emanating from the overspeed limit function or the load factor limit function, and the elevator command is selected as the most restrictive of the three, and then the PI and inner loop are controlled], and to couple the pitch regulator to the aircraft control surface [e.g., to the elevator, as shown in FIGS. 5 and 6];
Sankrithi et al. (AIA A, 1987) may not expressly reveal that the pitch angle saturation limit is determined in response to the aircraft speed and the flight path angle, or that his system was used at takeoff, although the examiner considers that if the aircraft implicitly had an aircraft speed and a flight path angle when the control laws in FIGS. 5 and 6 in Sankrithi et al. (AIA A, 1987) are executed, then the results of the control laws (e.g., including pitch rate functions, elevator commands, etc.) would have been “in response to”9 the airspeed and flight path angle.
However, in the context/field of limiting an aircraft angle of attack, e.g., during takeoff (abstract), when the aircraft approaches a stick shaker condition of maximum attack angle (output at 12) based on flap position (FIG. 4), Berwick, Jr. et al. (‘572) teaches e.g., in FIG. 1 that both calibrated airspeed (at 72) and the flight path angle (output at 100) are determined in the context of limiting the angle of attack, and that these are representative of actual conditions (e.g., airspeed, flight path angle, etc.) experienced by the aircraft.
It would have been obvious at the time the application was filed to implement or modify the Sankrithi et al. (AIA A, 1987) 7J7 flight control system and method so that the system would have been used for limiting the angle of attack during takeoff, as taught by Berwick, Jr. et al. (‘572), and so that the limited pitch rates and the restricted elevator commands for limiting the angle of attack would have been produced in response to the aircraft having an (actual) airspeed and having a (an actual) flight path angle, as taught by Berwick, Jr. et al. (‘572), in order that the 7J7 flight control system would have been operative during actual takeoffs and flights of the aircraft, while the aircraft had an actual airspeed and an actual flight path angle, as taught by Berwick, Jr. et al. (‘572), in order to provide stall, load factor, and overspeed protection during actual flights, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Sankrithi et al. (AIA A, 1987) 7J7 flight control system and method would have rendered obvious:  
per claim 2, depending from claim 1, wherein the input is an aircraft control column [e.g., the minicolumn in FIG. 1 of Sankrithi et al. (AIA A, 1987)];  
per claim 3, depending from claim 1, wherein the input is a side stick aircraft control [e.g., the sidestick in FIG. 1 of Sankrithi et al. (AIA A, 1987)];
per claim 4, depending from claim 1, wherein the pitch rate command is generated in response to a pilot generated deflection of the input and wherein the input is an aircraft control side stick [e.g., as shown (and described) with respect to FIG. 1 in Sankrithi et al. (AIA A, 1987)];
per claim 5, depending from claim 1, wherein the aircraft control surface is an elevator [e.g., as in FIGS. 5 and 6 in Sankrithi et al. (AIA A, 1987)];  
per claim 6, depending from claim 1, wherein the pitch angle saturation limit is determined in response to an aircraft attitude [e.g., as in FIGS. 2 and 6 of Sankrithi et al. (AIA A, 1987)], an aircraft flight path angle [e.g., as in FIGS. 2 and 6 of Sankrithi et al. (AIA A, 1987)] and a free air stall angle of attack [e.g., in the angle of attack limit function of FIG. 5 in Sankrithi et al. (AIA A, 1987)];
per claim 7, depending from claim 1, wherein the pitch regulator is determined in response to a free air stall angle of attack [e.g., in the angle of attack limit function of FIG. 5 in Sankrithi et al. (AIA A, 1987)] and a flight path angle [e.g., as in FIGS. 2 and 6 of Sankrithi et al. (AIA A, 1987)];  
per claim 8, depending from claim 1, wherein the pitch regulator is applied to the pitch rate command in response to the aircraft exceeding a predetermined speed  [e.g., for example, the AIRSPEED in Sankrithi et al. (AIA A, 1987) being above zero] and an aircraft flap being in a takeoff condition [e.g., the flaps position signal in FIGS. 5 and 6, as taught by Sankrithi et al. (AIA A, 1987), obviously during takeoff as taught by Berwick, Jr. et al. (‘572; abstract)];
per claim 9, a method [e.g., as shown in FIGS. 5 and 6 of Sankrithi et al. (AIA A, 1987)] for controlling an aircraft comprising:
receiving an aircraft speed [e.g., “AIRSPEED” in FIG. 6 of Sankrithi et al. (AIA A, 1987)] from an aircraft speed sensor [e.g., obviously as part of “sensors” that provide “air data” in FIG. 1 of Sankrithi et al. (AIA A, 1987)];
determining a pitch angle saturation limit [e.g., for example, a minimum pitch attitude rate developed by the overspeed limit function, the flight path angle rate controller, and the load factor limit function in FIG. 6 of Sankrithi et al. (AIA A, 1987), and the most restrictive elevator command of the commands produced in FIGS. 5 and 6] in response to the aircraft speed [e.g., “AIRSPEED in FIG. 6 of Sankrithi et al. (AIA A, 1987), as an actual airspeed particularly as taught by Berwick, Jr. et al. (‘572)] and flight path angle [e.g., “FLIGHTPATH ANGLE” in FIG. 6 of Sankrithi et al. (AIA A, 1987), as an actual flightpath angle particularly as taught by Berwick, Jr. et al. (‘572)];
receiving a pitch rate command from an aircraft control system [e.g., the pitch attitude rate (see FIG. 2, where the pilot pitch controller position “commands flightpath angle rate”; page 906) commanded from the pitch controller position, where the pilot’s pitch controller (per FIG. 1) is a sidestick or minicolumn, in Sankrithi et al. (AIA A, 1987)];
generating a pitch regulator in response to the pitch rate command exceeding the pitch angle saturation limit [e.g., in FIG. 6 of Sankrithi et al. (AIA A, 1987), when the output of the flightpath angle rate controller exceeds the output from either the summed output emanating from  the overspeed limit function or the load factor limit function, and the elevator command is selected as the most restrictive, and then PI and inner loop controlled]; and
coupling the pitch regulator to an aircraft control surface [e.g., to the elevator, as shown in FIGS. 5 and 6 of Sankrithi et al. (AIA A, 1987)] to alter the aircraft pitch attitude in response to the pitch regulator [e.g., through the elevator command in FIG. 6 of Sankrithi et al. (AIA A, 1987)];
per claim 10, depending from claim 9, wherein the pitch regulator is further generated in response to a takeoff condition indicator [e.g., the flaps position signal in FIGS. 5 and 6, as taught by Sankrithi et al. (AIA A, 1987), obviously during takeoff as taught by Berwick, Jr. et al. (‘572; abstract)] indicating that the aircraft is in a takeoff configuration;
per claim 11, depending from claim 9, wherein the aircraft control surface is an elevator [e.g., as shown in FIGS. 5 and 6 of Sankrithi et al. (AIA A, 1987)];
per claim 12, depending from claim 9, wherein the aircraft control system is a side stick aircraft control column [e.g., as shown in FIG. 2 of Sankrithi et al. (AIA A, 1987)];
per claim 13, depending from claim 9, wherein the pitch regulator is determined in response to a free air stall angle of attack [e.g., in the angle of attack limit function of FIG. 5 in Sankrithi et al. (AIA A, 1987)] and a flight path angle [e.g., as in FIGS. 2 and 6 of Sankrithi et al. (AIA A, 1987)];
per claim 14, depending from claim 9, wherein the pitch angle saturation limit is further determined in response to an aircraft pitch attitude [e.g., the pitch attitude and pitch rate, as shown in FIG. 6 or Sankrithi et al. (AIA A, 1987)];
per claim 16, depending from claim 9, including coupling the pitch angle command to the aircraft control surface in response to the pitch angle saturation limit exceeding the pitch rate command [e.g., when the pilot’s flightpath angle rate controller summed output signal is the most restrictive, in FIG. 6 of Sankrithi et al. (AIA A, 1987)];
per claim 17, depending from claim 9, wherein the pitch regulator is generated in response to the aircraft speed exceeding seventy-five knots calibrated air speed [e.g., as was an obvious speed for the aircraft in Sankrithi et al. (AIA A, 1987) or Berwick, Jr. et al. (‘572) to be flying at, and thus for the Sankrithi et al. (AIA A, 1987) control laws to be active in response to];
Claims 9, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being obvious over Ford (4,841,448) in view of Beaufrere (2017/0113786).
Ford (‘448) reveals:
per claim 9, a method for controlling an aircraft comprising:
receiving an aircraft speed [e.g., the calibrated airspeed (CAS) in FIG. 2] from an aircraft speed sensor [e.g., the examiner believes a sensor is implicit in the production of the calibrated airspeed (CAS) signal for the aircraft; however, if not implicit, the sensor would have been obvious to one of ordinary skill in the art, as being well-known and conventional in aircraft for producing the calibrated airspeed signal (CAS)];
determining a pitch angle saturation limit [e.g., ac in FIG. 2, representing “the difference between the maximum safe angle of attack of the aircraft and the current actual angle of attack of the aircraft”; e.g., column 7, lines 44ff] in response to the aircraft speed and flight path angle [e.g., in response to the aircraft flying at a “current angle of attack” that has both a current airspeed and a current flight path angle ai (e.g., as determined from CAS and dh/dt at 64) in FIG. 2];
receiving a pitch rate command from an aircraft control system [e.g., ECD output from 94 in FIG. 2, as based on dDM];
generating a pitch regulator [e.g., the output of the limiter 100] in response to the pitch rate command exceeding the pitch angle saturation limit [e.g., to ensure that the pitch rate command signal (ECD) will not assume too large an amplitude if the aircraft is approaching its maximum safe angle of attack; e.g., column 7, lines 49ff];
Ford (‘448) may not expressly reveal that the calibrated airspeed signal (CAS) is received from a sensor, or that the elevator command signal Ced is coupled e.g., to an elevator.
However, in the context of controlling climb in an aircraft having the form of a fly-by-wire vehicle 100, Beaufrere (‘786) teaches that a velocity sensor 133 such as a pitot tube, GPS, inertial sensors, LIDAR, etc., is used to report the airspeed, and that a command 209 (FIG. 5) that controls an actuator 210, such as a hydraulic cylinder or electric motor (not depicted), is connected, in an embodiment, by a data bus (128) to an actuator of an elevator 114 (paragraph [0029]).
It would have been obvious at the time the application was filed to implement or modify the Ford (‘448) windshear flight recovery system and method so that the calibrated airspeed (CAS) was detected by a velocity sensor, as taught by Beaufrere (‘786), and so that the aircraft was a fly-by-wire aircraft (100) in which the command was coupled to or applied to a hydraulic cylinder or electric motor that controlled the elevator of the aircraft, as taught by Beaufrere (‘786), so that a conventional aircraft sensor would have been used to obtain the calibrated airspeed (CAS) and a conventional aircraft actuator would have been used to control the elevator without need of e.g., pilot intervention, as taught by Beaufrere (‘786), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Ford (‘448) windshear flight recovery system and method would have rendered obvious:
per claim 9, an aircraft speed sensor [e.g., 133 in Beaufrere (‘786)]; and
coupling the pitch regulator to an aircraft control surface [e.g., by means of the elevator command signal Ced in Ford (‘448) being coupled to an elevator/elevator actuator, as shown by Beaufrere (‘786) in FIGS. 1, 2, 5, etc.] to alter the aircraft pitch attitude in response to the pitch regulator [e.g., paragraph [0029] in Beaufrere (‘786), “Movement of the actuator/elevator changes the attitude of the vehicle 100”];
per claim 11, depending from claim 9, wherein the aircraft control surface is an elevator [e.g., as taught by Ford (‘448) and Beaufrere (‘786)];
per claim 13, depending from claim 9, wherein the pitch regulator is determined in response to a free air stall angle of attack and a flight path angle [e.g., as taught at ac and ai, respectively, in FIG. 2 of Ford (‘448)];
per claim 14, depending from claim 9, wherein the pitch angle saturation limit is further determined in response to an aircraft pitch attitude [e.g., as at q input to 96 in FIG. 2 of Ford (‘448)];
per claim 16, depending from claim 9, including coupling the pitch angle command to the aircraft control surface in response to the pitch angle saturation limit exceeding the pitch rate command [e.g., when ECD is not limited (in view of ac) at 100 in Ford (‘448)];
per claim 17, depending from claim 9, wherein the pitch regulator is generated in response to the aircraft speed exceeding seventy-five knots calibrated air speed [e.g., as being an obvious flight airspeed at which the aircraft in Ford (‘448) would have been subjected to windshear];
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 It is even unclear, from the teachings of the specification, how a “low pass filter” could be applied to a flight path angle that is not apparently disclosed as changing.
        2 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        3 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        4 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        5 Here, the examiner notes that the flight path angle, while disclosed as being “low path filtered”, may in fact be low pass filtered in the equation of paragraph [0022], meaning that the flight path angle itself is apparently not a constant value but rather changes with time.
        6 Here, the examiner notes that the critical/stall attack angle, even in free air, is not fixed, but varies with numerous factors including Reynolds number (which varies with flight speed).  See e.g., the Zavatson and Winslow literature cited previously, with a FIG. from Winslow being partially reproduced below/on the next page to show the peak in the CL v. AoA curve, which is the critical/stall angle of attack (see FIG. 1 in Treffeisen (‘725)), changing from about 12° to 14° with increase in Reynolds number:
        
    PNG
    media_image1.png
    327
    462
    media_image1.png
    Greyscale

        7 E.g., the pitch regulator.
        8 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        9 Applicant apparently uses “in response to” in the claims not to mean that one thing is necessarily triggered by another, but also to apparently include that one thing is “based on” or “as a result of” another, e.g., the limit in claim 6 is not triggered by a particular aircraft speed, but is apparently determined based on (e.g., in a very indirect way, since the equation at paragraph [0022] does not include any terms for aircraft speed) and/or as a result of an aircraft speed.